 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10   DEBRA ESTERCES,                         CASE NO.: 2:18-cv-01121-TLN-KJN
11               Plaintiff,
                                            ORDER CONTINUING JULY 18, 2019
12          v.                              HEARING ON DEFENDANT’S MOTION
                                            TO COMPEL
13   SOUTHERN MONO
     HEALTHCARE DISTRICT DBA
14   MAMMOTH HOSPITAL; AND                  District Judge:   Hon. Troy L. Nunley
     DOES 1 THROUGH 10,                     Magistrate Judge: Hon. Kendall J. Newman
15
                 Defendants.                 Action Filed: May 4, 2018
16                                           Trial Date: None Set
17
18          Pending before the Court is the Stipulation to Continue July 18, 2019
19   Hearing on Defendant Southern Mono Healthcare District’s Motion to Compel
20   (Doc. 23). Upon review of the stipulation, the Court finds good cause for the
21   continuance requested.
22          Defendant’s Motion to Compel is hereby CONTINUED to August 22, 2019,
23   at 10:00 a.m.
24   IT IS SO ORDERED.
25   Dated: July 11, 2019
26
27
28
                                             -1-
                 ORDER ON STIPULATION TO CONTINUE MOTION TO COMPEL HEARING
     1773664v1                                                 Case No. 2:18-cv-01121-TLN-KJN
